NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


B.L.W.,                                     )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case Nos.   2D18-2939
                                            )                  2D18-3234
B.W.,                                       )
                                            )
              Appellee.                     )            CONSOLIDATED
                                            )

Opinion filed March 22, 2019.

Appeal from the Circuit Court for Collier
County, Scott H. Cupp, Judge.

Keith W. Upson of The Upson Law
Group, P.L.; Naples, For Appellant.


Lisa P. Kirby, of Law Offices of Lisa P.
Kirby, P.A.; Naples, For Appellee.




PER CURIAM.


              Affirmed.



SILBERMAN, and LUCAS, and ATKINSON, JJ., Concur.